97 F.3d 1458
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.John I. BANKSTON, Plaintiff-Appellant,v.EDUCATIONAL EMPLOYEES CREDIT UNION;  Erica Griffith-Nelson;Wess Hillman;  Greg Murphy, Defendants-Appellees.
No. 95-35713.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 23, 1996.*Decided Sept. 26, 1996.

Before:  FLETCHER, BRUNETTI, and JOHN T. NOONAN, Jr., Circuit Judges.
MEMORANDUM**
John I. Bankston appeals pro se the district court's summary judgment in favor of defendants, finding no breach of a settlement agreement.  This court has an obligation to consider jurisdictional issues sua sponte.   Reynaga v. Cammisa, 971 F.2d 414, 417 (9th Cir.1992).  Upon review of Bankston's complaint, we conclude that he failed to raise any federal claims.  Labelling a state court breach of a settlement claim as a RICO claim does not change the character of the claim.  Accordingly, we vacate the district court's judgment and remand this action to the district court with instructions to dismiss for lack of jurisdiction.
Appellees' request for attorneys' fees and costs is denied.  Each party shall bear their own costs on appeal.
VACATED and REMANDED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3